DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on July 14, 2021 has been entered and made of record. Claims 1, 4 - 6, 10, 14, and 15 have been amended. Claims 1 – 15 are currently pending in the application. 

 Response to Arguments
Applicant’s amendments to the claims and presented arguments have overcome most of the claim objections previously set forth in the Non-Final Office Action mailed April 14. 2021. Applicant states on page 6 of the remarks that “Each of claims 1-4, 6 and 10 is currently amended to include the term "configured to" in place of "adapted to" in order to clarify that the limitations after the phrases”. However, the phrase “adapted to track” in Claim 6 has not been amended as suggested by the Applicant. Accordingly, the objection to Claim 6 is maintained. The remaining objections are withdrawn.     
Applicant’s arguments see pages 7 and 8 with respect to the rejection of Claims 1, 2, 5 and 7-15 under 35 U.S.C. 102(a)(1) as being anticipated by Cluff et al. (US 2014/10168377 A1) have been fully considered and are not persuasive. Examiner’s response to the presented arguments follows below:
Applicant argues on page 8 that “Processing the information from different time frames is unique to the present claimed invention and is not disclosed or suggested in Cluff. The present 
Accordingly, the rejection is maintained.

	
Claim Objections
The claims are objected to because of the following informalities:  
In Claim 6, the Examiner has noted the use of clause, such as “adapted to”. Examples of such claim language raise a question as to the limiting effect of the language in a claim. The claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Notably, limitations recited after the phrases (i.e. adapted to track) will be considered optional to the functionality of the claimed system. It is suggested to positively and concretely define the functionality of the claimed invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public befol7 and re the effective filing date of the claimed invention.

Claims 1, 2, 5 and 7 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cluff et al., (US 2014/0168377 A1) referred to as Cluff hereinafter.
Regarding Claim 1, Cluff discloses a vision system for a motor vehicle (Fig. 1, Par. [0024], an object detection system), comprising; 
a stereo imaging apparatus with one or more imaging devices (Par. [0026], aligning a stereo camera system, i.e. aligning images captured by the first camera 20 and the second camera 22) configured to capture one or more images from a surrounding of the motor vehicle (Par. [0025], the cameras may be any of many commercially available cameras suitable for capturing images of an area about the vehicle 14 and detecting objects proximate to the vehicle), and 
a processing device (Par. [0027], the controller 24 or the processor 34) configured to process the images captured by the imaging devices (Fig. 2A, Par. [0029] Steps 212 and/or 214 may include capturing an initial image by the first camera 20 in step 212, and/or capturing a second image by the second camera 22 in step 214) and to detect objects (Par. [0030] Step 216 may include evaluating the initial images from the first camera 20 and/or the second camera 22 to detect the presence of an object such as the object 12), and track the objects over several time frames, in the captured images (Fig. 2B, Par. [0042] Steps 234, 236, 238 and 240 describe an iterative process of tracking vehicle motion while monitoring the object 12 in subsequent images), 
the processing device is configured to obtain an estimated value for an intrinsic yaw error of the imaging devices by solving a set of equations (Par. [0050], It is recognized that the alignment process may be repeated (i.e. set of equations) several times to optimize the triangulation correction (i.e. estimated value for an intrinsic yaw error) as the first pass through the process may only partially correct any misalignment) belonging to one particular detected object (Par. [0050] Step 250 may include determining a triangulation correction based on a difference of the observed displacement 60 and the predicted displacement 62 to correct for misalignment (i.e. estimated value of intrinsic yaw error) of the first camera 20 and the second camera 22 when determining  using a non-linear equation solver method (Fig. 9, Eq. 4 and Fig. 10, Eq. 8, Par. [0053], angle-per-pixel scaling (i.e. non-linear) represented in the equation by k), where each equation corresponds to one time frame and relates a frame time (Fig. 9, frame 40, 42, t1, Fig. 10, frame 50, 52, t2, Par. [0049] Step 248, the observed and predicted final locations or displacements of the object 12 are compared), a disparity value of the particular detected object (Par. [0053], the difference (i.e. disparity value) between those two angles, angular displacement .THETA.L1, .THETA.R1 and .THETA.L2, .THETA.R2, becomes a function of the separation distance D and the distance X1 or X2 to the point 76 (i.e. particular detected object) in Eq.  2 and Eq. 6), an intrinsic yaw error (Par. [0055], a five-pixel misalignment (i.e. intrinsic yaw error) equates to a camera yaw angle orientation difference of five times the angle-per-pixel resolution, or zero-point-three-six degrees (0.36.degree.) in this example) and a kinematic variable of the vehicle (Par. [0043], Step 234 may include monitoring vehicle dynamics (i.e. kinematic variable) so that vehicle displacement and change in orientation may be determined), and where all equations of the set of equations differs in a value of the frame time (Par. [0050], the alignment process may be repeated (i.e. all equations of the set of equations) several times (i.e. t1 and t2 differ in value for frame time) to optimize the triangulation correction).

Regarding Claim 2, Cluff discloses Claim 1. Cluff further discloses the kinematic variable of the vehicle is the vehicle speed (Par. [0043], Vehicle dynamics can be determined by numerous potential information sources, such as vehicle velocity determined by wheel speed and steering angle, GPS, or numerous other on-board sensors).

Regarding Claim 5, Cluff discloses Claim 1. Cluff further discloses the vision system is configured to determine whether the object is stationary or near-stationary (Par. [0030]. the object 12 may itself be moving, but it is preferable that the object 12 be stationary in the environment), and to discard in the yaw error estimation for the object not being stationary or near-stationary (Par. [0030], the algorithms used to detect the object 12 may be configured to detect such objects preferentially (i.e. use only stationary objects therefore discard estimation for objects not stationary), the method of such preferential detection being known in the optical detection arts).

Regarding Claim 7, Cluff discloses Claim 1. Cluff further discloses the vision system inserts into the set of equations the known vehicle speed available on a data bus of the motor vehicle (Par. [0043] Step 234 may include monitoring vehicle dynamics so that vehicle displacement and change in orientation may be determined.  Vehicle dynamics can be determined by numerous potential information sources.  Vehicle velocity may be determined by wheel speed and steering angle, GPS, or numerous other on-board sensors (i.e. the on-board sensors would be connected to the processor by a data bus)).

Regarding Claim 8, Cluff discloses Claim 1. Cluff further discloses a vehicle speed is derived by solving the set of equations by using the non-linear equation solver method (Par. [0043] Step 234 may include monitoring vehicle dynamics so that vehicle displacement and change in orientation may be determined.  Vehicle dynamics can be determined by numerous potential information sources.  Vehicle velocity may be determined (i.e. deriving the vehicle speed) by wheel speed and steering angle, GPS, or numerous other on-board sensors).

Regarding Claim 9, Cluff discloses Claim 1. Cluff further discloses the set of equations is based on the assumption of the vehicle essentially moves straight (Par. [0045]. If the vehicle 14 moves forward (i.e. vehicle essentially moves straight) after the first time t1, objects in the subsequent images may appear to flow towards the boundary 30 of the image).

Regarding Claim 10, Cluff discloses Claim 1. Cluff further discloses the vision system is configured to determine whether the vehicle essentially moves straight (Par. [0045]. If the vehicle 14 moves forward (i.e. essentially moves straight) after the first time t1, objects in the subsequent images may appear to flow towards the boundary 30 of the image), and to discard frames of the captured images not fulfilling the condition (Fig. 2B, Par. [0045], Step 240 monitors the progression of the object in the images and determines when the object has approached or intersects with the boundary 30 of the image, otherwise answer is NO (discard frames) and continues to track vehicle motion and capture more images)).

Regarding Claim 11, Cluff discloses Claim 10. Cluff further discloses whether the vehicle essentially moves straight is determined on the basis of a signal from a yaw rate sensor or a steering wheel angle sensor of the motor vehicle (Par. [0043], Vehicle dynamics can be determined by numerous potential information sources, such as vehicle velocity determined by wheel speed and steering angle, GPS, or numerous other on-board sensors).

Regarding Claim 12, Cluff discloses Claim 10. Cluff further discloses the set of equations fulfills one or more of the following properties: all equations have the same form all equations are obtained by equalizing a current distance to the particular detected object as obtained from vehicle kinematics, to the current distance as obtained from the disparity value; and the yaw error is expressed as a shift to the disparity value.

Regarding Claim 13, Cluff discloses Claim 10. Cluff further discloses the estimated value for the intrinsic yaw error is used for calibrating the yaw angle (Par. [0055], a five-pixel misalignment (i.e. estimated value for the intrinsic yaw error) equates to a camera yaw angle orientation difference of five times the angle-per-pixel resolution, or zero-point-three-six degrees (0.36.degree.) in this example) between a plurality of the one or more imaging devices (Par. [0057], two cameras mounted at the same height--in other words, separated only in the horizontal axis.  Actual camera misalignment can occur in both the horizontal (yaw) and vertical (pitch) axes simultaneously).

Regarding Claim 14, Cluff discloses Claim 10. Cluff further discloses at least three equations are used in the set of equations (Fig. 9, Par. [0053], Eq. 1-4 are used, Par. [0064], alignment of the stereoscopic cameras can be performed on a continuous or periodic basis so that any misalignment due to temperature fluctuations, damage to the vehicle, or other causes of misalignment can be detected and corrected).

Method Claim 15 is drawn to the method of using the corresponding apparatus claimed in Claim 1.  Therefore method Claim 15 corresponds to apparatus Claim 1 and is rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cluff (US 2014/0168377 A1) in view of Iwaki et al., (US 2008/0089557 A1) referred to as Iwaki hereinafter.
Regarding Claim 3, Cluff discloses Claim 1. While Cluff discloses taking into account the lens characteristic of the cameras and the prior assumptions, determining the initial location 48 of the road sign 38 relative to the vehicle 14 is a matter of using known geometric formulas (Par. [0041]), Cluff does not specifically teach constant speed of vehicle. Therefore, Cluff fails to explicitly teach the set of equations is based on the assumption of an essentially constant speed of the vehicle.
However Iwaki teaches the set of equations is based on the assumption of an essentially constant speed of the vehicle (Par. [0140], Step S407, although an image is created by using two distance/time information to predict the future position of the object, this prediction processing corresponds to calculation of the relative speed assuming that the relative speed of the vehicle C to this vehicle is constant).
References Cluff and Iwaki are considered to be analogous art because they relate to image processing in vehicle systems. Therefore, it would be obvious to one possessing ordinary skill in 

Regarding Claim 4, Cluff discloses Claim 1. Cluff further teaches the vision system is configured to determine a condition (Par. [0030]. the object 12 may itself be moving, but it is preferable that the object 12 be stationary in the environment (i.e. condition is object is stationary)), and to discard in the yaw error estimation frames not fulfilling the condition (Par. [0030], the algorithms used to detect the object 12 may be configured to detect such objects preferentially (i.e. a condition of the object being stationary objects therefore discard estimation for objects not fulfilling the condition of being stationary (i.e. the object is moving). In step 228 the previously identified object is abandoned, and control is subsequently passed back to steps 212 and 214 for selection of a new object), the method of such preferential detection being known in the optical detection arts (Par. [0034])).
Cluff does not specifically teach how the condition of the object being stationary or moving is determined. Therefore, Cluff fails to explicitly teach the vision system is configured to determine a condition whether the speed of the vehicle is essentially constant.
However, Iwaki teaches the vision system is configured to determine a condition whether the speed of the vehicle is essentially constant (Par. [0140], Step S407, although an image is created by using two distance/time information to predict the future position of the object (i.e. a condition), this prediction processing corresponds to calculation of the relative speed assuming that the relative speed of the vehicle C to this vehicle is constant).
 and Iwaki are considered to be analogous art because they relate to image processing in vehicle systems. Therefore, it would be obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention by specify the condition of the object is stationary or moving (i.e. future position of the object) with a constant speed of the vehicle as taught by Iwaki in the invention of Cluff. This modification would allow the prediction processing of the future position of an object (i.e. stationary or moving) on the assumption that the vehicle speed is constant (See Iwaki, Par. [0141]).

 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cluff (US 2014/0168377 A1) in view of Hoffmann et al., (US 2008/0144924 A1) referred to as Hoffmann hereinafter.
Regarding Claim 6, Cluff discloses Claim 5. Cluff further teaches the vision system using a tracker in the processing device adapted to track the objects over time (Fig. 2B, Par. [0042] Steps 234, 236, 238 and 240 describe an iterative process of tracking vehicle motion while monitoring the object 12 in subsequent images). Cluff does not specifically teach determine speed of object. Therefore, Cluff fails to explicitly teach the vision system is configured to determine a speed of a detected object.
However, Hoffmann teaches the vision system is configured to determine a speed of a detected object (Par. [0090], if it is determined in step S32 that the determined object property seems to be useful for the further procedure, subsequently, in step S36 the actual speed of the object in space is determined).
References Cluff and Hoffmann are considered to be analogous art because they relate to image processing in vehicle systems. Therefore, it would be obvious to one possessing ordinary 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on M-F 8:00 am - 4:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian T. Pendleton, can be reached on (571) .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Susan E. Hodges/Primary Examiner, Art Unit 2425